Exhibit 10.01

[logo0315a01a02.jpg]August 7, 2015
Gabriel J. Parmese
Chief Financial Officer
American DG Energy
45 First Ave
Waltham, MA 02451




Dear Mr. Parmese:


The purpose of this letter (the “First Amendment”) is to be the first amendment
to the Facilities, Support Services, and Business Agreement dated August 8, 2014
between Tecogen Inc. (the “Lessor”) and American DG Energy Inc. (the “Lessee”,
and together the “Parties”) (the “Existing Agreement”).


In consideration of both parties desire to extend the Existing Agreement have
the term of the Existing Agreement auto-renew, the parties hereby agree as
follows:


1.
The content of section 2 of the Existing Agreement, is completely deleted and
replaced with the following: “The term of this agreement shall be for two (2)
years and commenced as of the effective date of this agreement (the “Initial
Term”). This agreement will automatically be renewed for one month periods after
the Initial Term, unless either party gives to the other party notice of
intention to terminate or modify the Agreement at least five (5) business days
prior to the date it terminates or expires”.



2.
Sections 3, 4, and 5 of the Existing Agreement are hereby incorporated by
reference into this First Amendment as if they were written in the First
Amendment and applied to the First Amendment.



3.
If any term or provision of this First Amendment t is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this First
Amendment or invalidate or render unenforceable such term or provision in any
other jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this First Amendment so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible. Except as amended by this First Amendment, the
Existing Agreement continues unchanged and in full force. This First Amendment,
together with the Existing Agreement and all related exhibits and schedules,
constitutes the sole and entire agreement of the parties to this First Amendment
with respect to the subject matter contained herein and therein, and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter. Each
party, by their signature below of their authorized representative, hereby
acknowledges that they have read this First Amendment, understands it, and agree
to be bound by its terms and conditions.



[Signature page to follow]




--------------------------------------------------------------------------------

Exhibit 10.01



To indicate your agreement to these amendments, please sign this letter and the
enclosed duplicate original in the space provided at the end of these letter. In
addition, please return one original to the Lessor in the enclosed,
self-addressed envelope.




This First Amendment is entered into as of the day and year first written above.




/s/ David A. Garrison              /s/ Gabriel Parmese
Lessor (Signature)                Lessee (Signature)


David A. Garrison, Tecogen CFO     Gabriel Parmese, ADGE CFO
(Printed name and title)            (Printed name and title)




